           Case 1:20-cv-09106-VEC Document 17 Filed 12/11/20 Page 1 of 1
                                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                       ELECTRONICALLY FILED
 -------------------------------------------------------------- X                   DOC #:
 H.B., an infant by his father and natural guardian, :                              DATE FILED: 12/11/2020
 TAHSEENULLAH BARAKATI, and                                     :
 TAHSEENULLAH BARAKATI, individually,                           :
                                                                :
                                              Plaintiff,        :          20-CV-9106 (VEC)
                                                                :
                            -against-                           :                ORDER
                                                                :
 CHINA SOUTHERN AIRLINES COMPANY                                :
 LIMITED,                                                       :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on December 11, 2020, the parties appeared for an initial pretrial conference;

         IT IS HEREBY ORDERED that Defendant’s motion to dismiss the Complaint is due not

later than January 15, 2021. Plaintiff must respond not later than February 12, 2021.

Defendant may file a reply in further support of its motion not later than February 26, 2021.

         IT IS FURTHER ORDERED that the parties must submit monthly updates on the status

of discovery on the 15th day of each month, or the next business day thereafter, with the first

such report due February 15, 2021. The Court has entered a Case Management Plan by separate

order.



SO ORDERED.
                                                                    ________________________
Date: December 11, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
